In an action to recover damages for personal injuries, the defendants Chris Solimine and Firematic Supply Co., Inc., appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 1, 1996, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them based on the plaintiff’s failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that under the circumstances of this case, the plaintiff’s submissions created issues of fact for a jury to determine (see, Jackson v United Parcel Serv., 204 AD2d 605; Morsellino v Frankel, 161 AD2d 748). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.